DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 09/28/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5-16 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-151775, hereinafter “’775”, in view of Waitl et al. (USP No. 4,940,855), hereinafter “Waitl”.
Regarding claim 1, ‘775 discloses a lens cap for a package (7) (see Figs. 3, 4), comprising: a metal shell (3) having a lateral wall surrounding a base wall, the metal shell (3) having an inner diameter of less than 4 mm at the lateral wall and a wall thickness of at least at the base wall (Page 3, Line 11); an opening (2) in the base wall, wherein the base wall consists of a single thinned area (10) surrounding the opening, the thinned area (10) having a wall thickness that is reduced as compared to a wall thickness of other areas of the base wall, and wherein the base wall is thicker at the opening (2) than at the thinned area (10) (see Figs. 3, 4); and a lens (1) seated in the opening (see Figs. 3, 4). 

    PNG
    media_image1.png
    294
    312
    media_image1.png
    Greyscale

	‘775 discloses the claimed invention, but does not specify a transistor outline package, a wall thickness of less than 0.2 mm, and a thinned area having a wall thickness reduced by at least 35%. In the same field of endeavor, Waitl discloses a transistor outline package (2), and a thinner base wall (6) than the lateral wall (5 with 6) (see Figs. 1, 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
A modification of the thickness of the base wall and of the thinned area, shown as a groove in ‘775, would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cap of ‘775 and Waitl with a wall thickness of less than 0.2 mm, and a thinned area having a wall thickness reduced by at least 35% for the purpose of preventing damage from stress (Page 2 of ‘775). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
	Regarding claim 2, ‘775 discloses wherein the wall thickness of the thinned area (10) is reduced as compared to a wall thickness of other areas of the base wall (see Figs. 3, 4). ‘775 and Waitl disclose the claimed invention, but do not specify by at least 40%. A modification of the thickness of the thinned area, shown as a groove in ‘775, would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cap of ‘775 and Waitl with a wall thickness of the thinned area is reduced by at least 40% for the purpose of preventing damage from stress (Page 2 of ‘775). Furthermore, it has been held 
Regarding claim 3, ‘775 discloses wherein the wall thickness of the thinned area (10) is reduced as compared to a wall thickness of other areas of the base wall (see Figs. 3, 4). ‘775 and Waitl disclose the claimed invention, but do not specify by at least 45%. A modification of the thickness of the thinned area, shown as a groove in ‘775, would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cap of ‘775 and Waitl with a wall thickness of the thinned area is reduced by at least 45% for the purpose of preventing damage from stress (Page 2 of ‘775). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 5, ‘775 further discloses wherein the thinned area (10) is a groove extending around the lens (1) (see Figs. 3, 4, Page 2, “groove part 10 of ring shape”).  
Regarding claim 6, ‘775 further discloses wherein the thinned area (10) is a flattening of the base wall extending around the lens (1) (see Figs. 3, 4, Page 2, “groove part 10 of ring shape”). Also, in figures 2 and 3, the cross-section of the thinned area (10) is rectangular while the cross-section of a second thinned area (11) is of a v-shape. It can be interpreted by way of the figures that the thinned area (10) is flattened. Such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).

	Regarding claim 8, ‘775 further discloses wherein the metal shell is made of a material exhibiting a coefficient of linear thermal expansion that differs by not more than 1 ppm/K from a coefficient of linear thermal expansion of the lens (Page 2, “1 – hard glass – covar metal is used for the cap 3”). It is known in the art that kovar alloy has substantially the same thermal expansion coefficient as borosilcate glass, which can be interpreted as the hard glass lens material as evidenced by “Kovar” (see Wikipedia Kovar 2015). With the two materials having substantially the same thermal expansion coefficient, the difference in the coefficient is minimal. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  
Regarding claim 9, ‘775 further discloses wherein the lens (1) is fused to the base wall of the metal shell (3) (Page 2, “1 used here and the cap 3 to be the combination with a property suitable for airtight welding (hermetically sealing) of glass and metal”).  
Regarding claim 10, ‘775 discloses wherein the lateral wall of the metal shell (3) has a collar for securement (at 8) of the lens cap to a header of the package (7), and wherein the lens (1) has a lens stem that is seated in the opening (see Fig. 4). ‘775 and Waitl teach the cap as is set forth above for claim 1, Waitl further discloses transistor outline package (see Figs. 1, 2). It has been held that a recitation with respect to the manner in which a claimed apparatus is 

    PNG
    media_image2.png
    294
    312
    media_image2.png
    Greyscale

Regarding claim 11, ‘775 and Waitl teach the cap as is set forth above for claim 1, Waitl further discloses wherein the transistor outline package is embodied as a TO-33 package (Col. 1, Lines 10-15). The citing is inclusive of all categories mentioned. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Regarding claim 12, ‘775 further discloses wherein the lens is made of borosilicate glass (Page 2, “1 – hard glass – covar metal is used for the cap 3”). It is known in the art that kovar alloy has substantially the same thermal expansion coefficient as borosilcate glass, which can be interpreted as the hard glass lens material as evidenced by “Kovar” (see Wikipedia Kovar 2015). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Kovar 2015). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 14, ‘775 and Waitl disclose the claimed invention, but do not specify wherein the lateral wall of the metal shell has a shell wall thickness of less than 0.15 mm. Such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1966). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cap of ‘775 and Waitl with of less than 0.15 mm for the purpose of preventing damage from stress (Page 2 of ‘775) and providing the proper size and shape for the desired use. 
Regarding claim 15, ‘775 discloses a lens cap for a package (7) (see Figs. 3, 4), comprising: a metal shell (3) having a lateral wall surrounding a base wall, the metal shell (3) having an inner diameter of less than 4 mm at the lateral wall and a wall thickness of at least at the base wall (Page 3, Line 11); an opening (2) in the base wall, wherein the base wall consists of a single thinned area (10) surrounding the opening, the thinned area (10) having a wall thickness that is reduced as compared to a wall thickness of other areas of the base wall, and wherein the base wall is thicker at the opening (2) than at the thinned area (10) (see Figs. 3, 4); and a lens (1) seated in the opening (see Figs. 3, 4), wherein the opening (2) has a diameter that is of an outer diameter of the lateral wall of the metal shell (3) (see Figs. 3, 4). ‘775 
Regarding claim 16, ‘775 and Waitl teach the cap as is set forth above for claim 1, Waitl further discloses a transistor outline package comprising the lens cap as claimed in claim 1 (see Fig. 2).  
Regarding claim 25, ‘775 discloses a lens cap for a package (7) (see Figs. 3, 4), comprising: a metal shell (3) having a lateral wall surrounding a base wall, the metal shell (3)  at least at the base wall (Page 3, Line 11); an opening (2) in the base wall, wherein the base wall has a thinned region (10) spaced from the opening (2), the thinned region (10) has a wall thickness that is reduced as compared to a wall thickness of other areas of the base wall (see Figs. 3, 4); and a lens (1) seated in the opening (2) (see Figs. 3, 4). ‘775 discloses the claimed invention, but does not specify a transistor outline package, a wall thickness of less than 0.2 mm, wherein the thinned region extends to the lateral wall. In the same field of endeavor, Waitl discloses a transistor outline package (2), and a thinner base wall (6) than the lateral wall (5 with 6) (see Figs. 1, 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cap of ‘775 with a transistor outline package, and a thinner base wall than the lateral wall of Waitl for the purpose of providing a cap to encapsulate the component (Col. 3, Lines 51-64). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). A modification of the thickness of the base wall and of the thinned area, shown as a groove in ‘775, would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cap of ‘775 and Waitl with a wall thickness of less than 0.2 mm, wherein the thinned region extends to the lateral wall for the purpose of preventing damage from stress (Page 2 of ‘775). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 27, ‘775 further discloses wherein the lens (1) is fused to the base wall (3) (Page 2).  
Regarding claim 28, ‘775 further discloses wherein the thinned region (10) is a flattening of the base wall extending around the other areas of the base wall (see Figs. 3, 4).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘775 (JP 62-151775) in view of Waitl (USP No. 4,940,855) as applied to claim 1 above, and further in view of Kikuchi et al. (USPG Pub No. 2009/0086341), hereinafter “Kikuchi”.
Regarding claim 4, ‘775 and Waitl disclose the claimed invention, but do not specify wherein the thinned area is an impression in a deep drawn component. In the same field of endeavor, Kikuchi discloses wherein the thinned area is an impression in a deep drawn component (Paragraph 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cap of ‘775 and Waitl with wherein the thinned area is an impression in a deep drawn component of Kikuchi for the purpose of manufacturing at a low cost (Paragraph 10).
Prior Art Citations
               Osamu (JPS6417011 A) is being cited herein to show a lens cap that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Response to Arguments
Applicants’ arguments filed 11/23/2020 have been fully considered but they are not persuasive. Applicants argued that JPS62151775 (‘775) and Waitl, alone or in combination, do not disclose or teach the claims as presented. With regard to claim 1, Applicants argued that the limitation “the base wall consists of a single thinned area surrounding the opening, the thinned area having a wall thickness that is reduced by at least 35% as compared to a wall thickness of other areas of the base wall” is not disclosed or taught in any of the cited references. Figures 1 and 2 of ‘775 illustrate a first groove (10) that surrounds the opening (2), and a second groove (11) that surrounds the first groove (10). Based on these figures and teaching, it is only a single groove that surrounds the opening as is required by the claim language. The second groove is spaced apart from the first groove, and from the opening, and surrounds the first groove not the opening. The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements (MPEP 2111.03); thus the claim does not exclude additional grooves outside of the area surrounding the opening. Although Figures 3 and 4 teach a single groove (10) surrounding the opening (2), applicants argued that ‘775 teaches away from the claimed invention. These figures illustrate that it is common practice and/or knowledge for one of ordinary skill in the art to realize a lens cap with a single groove surrounding an opening. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). Lastly, where the structural limitations are met, requiring the thinned area to be reduced by at least 35%, an opening having a diameter that is 40 to 60% of an outer diameter of the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/20/2021